Citation Nr: 0519707	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In this decision, the RO denied entitlement to 
service connection for both left and right eye disabilities.

The issue of entitlement to service connection for a right 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The first objective evidence of the veteran's left eye 
disability was in March 1969, over one year after his 
separation from active military service.


CONCLUSION OF LAW

A left eye disability was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letters to the appellant 
issued in February 2002, July 2002, December 2002, and 
September 2003.  By means of these letters, the appellant was 
told of the requirements to establish entitlement to service 
connection for his eye disabilities.  He was advised of his 
and VA's respective duties and asked to submit information 
and/or evidence pertaining to the claim to the RO.  A 
Statement of the Case (SOC) issued in May 2004 informed him 
of the applicable law and regulations, the evidence reviewed 
in connection with him claim by VA, and the reasons and bases 
for VA's decision.  The RO initially denied these claims by 
rating decision of March 2002.  The VCAA notification of 
February 2002 was issued prior to this initial adverse 
decision.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in 
February 2002, July 2002, December 2002, and September 2003.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in January 2002 and 
April 2003.  These examinations noted the veteran's medical 
history, findings on examination, and the appropriate 
diagnoses and opinions.  Therefore, they are adequate for VA 
purposes.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran's service, VA, Social Security Administration 
(SSA), and private treatment records have been obtained and 
incorporated into the claims file.  However, parts of the 
veteran's medical records are missing.  The veteran testified 
in March 2005 that he had attempted to obtain these records 
and was informed that they were destroyed or he could no 
longer locate the healthcare provider.  Under the 
circumstances, the Board finds that there is no reasonable 
possibility that these records still exist and further 
development of this evidence would be futile.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  As the 
veteran is aware of these missing records, the duty to notify 
him of an inability to obtain identified records has been 
met.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  The veteran testified at a Board hearing in March 
2005 and a transcript of this hearing has been incorporated 
into the claims file.  In June 2003, the veteran informed VA 
that he had submitted all evidence pertinent to his current 
claims.  Based on the above analysis, the Board concludes 
that all pertinent evidence (reasonably obtainable) regarding 
the issue decided below has been obtained and incorporated 
into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters and SOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  The veteran informed VA in June 2003 that all 
evidence pertinent to the current claim had been submitted to 
VA.  In this regard, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Left Eye Disability

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran has appealed the denial of service connection for 
left eye chorioretinitis.  In essence, it is asserted that he 
had an infection or an injury during service causing the 
chorioretinitis.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.

Our review reflects that the veteran has impairments of each 
eye and that each condition must be addressed separately.  In 
June 1966, his left eye vision was 20/20.  In November 1966, 
there was a report of pain in the eyes with nothing new.  
Examination was negative except for amblyopia ex anopsia of 
the right eye.  The discharge examination disclosed that left 
eye acuity was recorded as 20/20.  The eyes, pupils, and 
ocular motility were reported as normal.  The ophthalmoscopic 
evaluation was normal.  

Based upon the above findings, the most probative evidence 
establishes that the veteran did not have left eye pathology 
during military service.  Thereafter, Dr J.M.R. saw the 
veteran.  The pertinent diagnosis, in April 1969, was acute 
central chorioretinitis on the left (with medication and 
treatment beginning in March 1969).  Although there was a 
diagnosis that required treatment, there was nothing to 
indicate an in-service history.  This is confirmed by the 
veteran's report during an August 1970 VA compensation 
examination, to the effect that he had noticed a gradual 
failing of his vision in the left eye since one and a half 
years earlier.  Again, this evidence tends to establish a 
post-service onset.

Against this background, there is the veteran's testimony and 
his statement during a 2003 VA examination that he had lost 
the sight in the left eye in early 1968.  It is clear that 
the veteran did not have left eye pathology during service or 
in proximity to separation.  The contemporaneous records 
establish a post-service onset.  The Board finds that the 
veteran's recent statements and April 2003 "discussion" 
that the veteran saw well on the left side until early 1968 
are inconsistent with the more probative evidence.  There is 
no credible evidence that the veteran had chorioretinitis 
during military service and there is no credible evidence 
linking the cause of chorioretinitis to any incident of 
service, including a claimed infection or injury.  Rather, 
the most probative evidence establishes a post-service onset.

In sum, the probative evidence does not establish that the 
veteran's left eye disability was incurred or aggravated 
during his military service.  Accordingly, the preponderance 
of the evidence is against the claim for entitlement to 
service connection for a left eye disability and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disability 
is denied.


REMAND

The Board notes that the veteran's military entrance 
examination in 1965 reported his right eye to be normal and 
his right side vision was 20/20.  However, beginning in 1966 
the veteran complained of right eye pain/fatigue and blurring 
vision.  Military ophthalmology examination in 1966 
determined that the veteran had amblyopia ex anopsia in the 
right eye that had pre-existed his military service.  The 
veteran acknowledged on VA compensation examination in August 
1970 that his right eye disability had existed since 
childhood.  The veteran has claimed that this disorder was 
aggravated by his military service.  Therefore, this case 
must be remanded for another VA compensation examination to 
evaluate the veteran and provide a competent medical opinion 
regarding the etiology of his current right eye disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board cannot base its decisions on its own 
unsubstantiated medical opinion.)

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  The veteran should be scheduled for a 
VA eye examination to determine the 
etiology of his current right eye 
disability.  Send the claims folder to 
the examiner for review.  Please provide 
the examiner with the following 
instructions:
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has claimed that his right 
eye disability was incurred or aggravated 
beyond its natural course by his military 
service.  After a review of the medical 
evidence in the claims file, the examiner 
should answer the following questions:

Does the veteran currently suffer 
with amblyopia ex anopsia in his 
right eye?  Is this disease the same 
as dense amblyopia?  What is the 
cause of the veteran's amblyopia ex 
anopsia?  Is this disability due to 
an underlying disease or injury?  
Based upon a review of the record, 
did the veteran's amblyopia ex 
anopsia clearly and unmistakably 
(obvious, manifest, undebatable) 
pre-exist his military service?  Was 
there any increase in pathology of 
the amblyopia ex anopsia during 
active military service?  Can it be 
clearly and unmistakably established 
that the amblyopia ex anopsia was 
not aggravated beyond its natural 
progression by the veteran's 
military service?  Please provide a 
rational for your opinion(s).

2.  If the veteran fails to report for 
his compensation examination, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address. 

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, then implement corrective 
procedures.  

4.  Finally, readjudicate the veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


